Opinion by Mr. Justice Trumbull : The only question in this case is, whether the Circuit Court erred in refusing to set aside the verdict of the jury as contrary to evidence. The action is trespass for shooting a horse, and presents questions peculiarly proper for the consideration of a jury. That the animal was injured is unquestioned, and the only-point of dispute is, whether the appellant committed the injury. The fact of his previous threats, that he had a gun, that the horse was seen in' his field, and a gun heard in that direction, shortly before the injury was inflicted, and that tracks and blood were afterwards discovered in the field, are circumstances from which the jury may well have inferred that appellant committed the injury. In a case of this kind, where the testimony is often and perhaps usually circumstantial, the. Court will rarely, if ever, disturb a verdict, when there is any thing in the record tending to support the finding of the jury. Judgment affirmed.